Exhibit (10) H (3)

 

Name of Employee:  «FIRSTNAME» «LASTNAME» No. of Shares:  «ISO»

 

 

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT (“AGREEMENT”)

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION, a New Jersey corporation (“Company”),
this __ day of ________, ____ (“Award Date”) hereby grants to «FIRSTNAME»
«LASTNAME» (“Employee”), an employee of the Company or a subsidiary thereof,
pursuant to the Company’s 2012 Long-Term Stock Incentive Plan (“Plan”), shares
of the Common Stock, no par value, of the Company subject to the restrictions
set forth herein (“Restricted Stock”) in the amount and on the terms and
conditions hereinafter set forth.

 

1.Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

 

2.Award of Restricted Stock; Escrow. The Company hereby awards the Employee
[______] shares of Restricted Stock (“Shares”). The Shares shall be placed in
escrow with the Escrow Agent selected by the Committee until all the
restrictions (“Restrictions”) specifically set forth in this Agreement and in
Section 8 of the Plan with respect to the Shares shall expire or be cancelled
and all required tax withholding obligations are satisfied, at which time the
Shares shall be released from escrow and the Company shall issue to the Employee
a stock certificate with respect to such Shares, free of all Restrictions.
Restricted Stock shall have all dividend and voting rights as set forth in
Section 8 of the Plan. However, cash dividends paid on the Restricted Stock
shall be deferred and held by the Escrow Agent until the Restrictions with
respect to the Shares upon which such dividends were paid, expire or are
cancelled, at which time the Company shall deliver to the Employee such
dividends, with interest, if any. If the Employee forfeits any Shares awarded
hereunder, such Shares and any cash dividends with respect thereto, with
interest, if any, shall automatically revert to the Company (without any payment
by the Company to the Employee) and shall no longer be held in escrow for the
Employee.

 

3. Restrictions (a) Vesting. The Shares and related cash dividends shall not be
delivered to the Employee and may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Employee until such Shares have vested in the
Employee in accordance with the following schedules:

 

(1)Time-Based Restricted Stock. 50% of the Shares awarded pursuant to this
Agreement shall vest as follows:

 

Percentage of Shares Vesting Date of Vesting 20% 1 yr. after Award Date 40% 2
yrs after Award Date 60% 3 yrs after Award Date 80% 4 yrs after Award Date 100%
5 yrs after Award Date

 

(2)Performance-Based Restricted Stock. 50% of the Shares awarded pursuant to
this Agreement shall vest in full upon certification by the Committee that High
Performance has been achieved. “High Performance” means, with respect to any
calendar year during the Performance Period, that at least four of the following
five performance goals have been achieved as of year-end with respect to such
calendar year, in each case based on the Company’s audited financial statements:

 

(i)Return on Average Total Assets of X% or greater;

(ii)Return on Average Common Equity of XX% or greater;

(iii)Revenue growth of XX% or greater;

107

 

(iv)Earnings per Share growth of XX% or greater;

(v)Non-Performing Asset to Total Asset Ratio of less than X%.

 

If High Performance is not achieved during the Performance Period, this
Performance-Based Restricted Stock (and any related dividends and interest)
shall be forfeited and automatically transferred to the Company upon the
Committee’s certification that High Performance has not been achieved. The
Committee’s certification of performance results shall occur no later than March
31st following the end of the year for which performance is measured.
“Performance Period” means the period commencing on January 1, 2015 and ending
on December 31, 2017.

 

(b)  Forfeiture. Shares not yet vested (and any related dividends and interest)
shall be forfeited and automatically transferred to the Company upon the
Employee’s ceasing to be employed by the Company and its subsidiaries for any
reason other than death, Disability, Retirement or a Change in Control. In
addition to the foregoing, Performance-Based Restricted Stock shall be forfeited
if High Performance is not achieved during the Performance Period in accordance
with Section 3(a)(2) above.

 

Upon termination of employment by reason of death, Disability or Retirement, or
upon a Change in Control, all restrictions upon the Shares shall thereupon
immediately lapse, except that with respect to Performance-Based Restricted
Stock, the Shares will not vest or be forfeited upon Retirement. Instead,
following Retirement, the Performance-Based Restricted Stock will remain
outstanding until it either vests or is forfeited in accordance with the terms
set forth in Section 3(a)(2) above.

 

The Plan defines Retirement as follows:

 

“Retirement” means the retirement from active employment of an employee or
officer, but only if such person meets all of the following requirements: (i) he
has a minimum combined total of years of service to the Company or any
Subsidiary (excluding service to any acquired company) and age equal to eighty
(80), (ii) he is age sixty-two (62) or older, and (iii) he provides six (6)
months prior written notice to the Company of the retirement.

 

If the Employee retires but fails to meet such conditions, he or she shall not
be deemed to be within the definition of Retirement for any purpose under the
Plan and this Agreement.

 

4.Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Employee shall represent in writing to the Company
that he or she is acquiring the Shares for investment purposes only and not with
a view to distribution or resale, and the certificates representing the Shares
shall bear the following legend:

 

“These shares have not been registered under the Securities Act of 1933, as
amended. No transfer of the shares may be effected without an opinion of counsel
to the Company stating that the transfer is exempt from registration under the
Securities Act of 1933 and any applicable state securities laws or that the
transfer of the shares is covered by an effective registration statement with
respect to the shares.”

 

5.Acceptance of Provisions. The execution of this Agreement by the Employee
shall constitute the Employee’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement.

 

6.Notices. All notices and other communications required or permitted under the
Plan and this Agreement shall be in writing and shall be given either by (i)
personal delivery or regular mail, in each case against receipt, or (ii) first
class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (a) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (b) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary, at its then principal office
and to the Employee at his or her last address appearing on the records of the
Company or, in each case, to such other person or address as may be designated
by like notice hereunder. Notice may also be provided to the Secretary of the
Company or to the Employee by facsimile or electronic mail, and any such
communication shall be deemed to be effective upon receipt, provided
confirmation of transmission is electronically generated and kept on file by the
sending party.

 

108

 



7.Taxes. The Employee generally will be subject to tax at ordinary income rates
on the fair market value of the Shares and accrued dividends at the time they
vest. However, if the Employee elects, under Section 83(b) of the Internal
Revenue Code of 1986, as amended (“Code”), within thirty (30) days of the Award
Date, he or she will be subject to tax at ordinary income rates on the fair
market value of the Shares on the Award Date (determined without regard to the
Restrictions). The foregoing statement of tax consequences is intended only as a
generalized statement of current Federal tax law (as in existence on the date of
this Agreement) and the Employee should consult his or her tax consultant to
determine the specific tax consequences of this award from time to time. The
Employee shall notify the Company immediately when making an election under
Section 83(b), or any successor section, of the Code. In accordance with Section
16(b) of the Plan, the Company will have the power to withhold, or require the
Employee to remit to the Company promptly upon notification of the amount due,
an amount sufficient to satisfy Federal, state and local withholding tax
requirements with respect to the vesting of the Restricted Stock, and delivery
of the Shares shall not occur until such requirements are satisfied.  If
requested by the Grantee in advance, the Committee shall cancel Shares to be
delivered to the Grantee having a Fair Market Value, on the day preceding the
date of vesting of the Restricted Stock, equal to the aggregate required tax
withholding in connection with such vesting, and to apply the value of such
Shares as payment for the Grantee’s aggregate required tax withholding for the
vesting of any Shares. A sample form to be used in making this request is
attached.

 

8.Recoupment Policy. The Employee agrees that the Shares will be subject to any
compensation clawback or recoupment policies of the Company that may be
applicable to Employee, as in effect from time to time and as approved by the
Board or a duly authorized committee thereof, whether or not approved before or
after the Award Date.

 

9.Miscellaneous. This Agreement and the Plan contain a complete statement of all
the arrangements between the parties with respect to their subject matter, and
this Agreement cannot be changed except by a writing executed by both parties.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey applicable to agreements made and to be performed
exclusively in New Jersey. The headings in this Agreement are solely for
convenience of reference and shall not affect its meaning or interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PEAPACK-GLADSTONE   EMPLOYEE FINANCIAL CORPORATION                           By:
    By:           Signature of Employee







109

 

**THIS FORM MUST BE SUBMITTED IN ADVANCE OF VESTING AND

MAY ONLY BE SUBMITTED WHEN NO BLACKOUT PERIOD IS IN EFFECT.**

Peapack-Gladstone Financial Corporation

Tax Withholding Election Form

 

The undersigned has received, pursuant to the Company’s 2012 Long-Term Incentive
Plan (the “Plan”), shares of the Common Stock, no par value, of the Company
(“Restricted Stock”) subject to the restrictions set forth in a Restricted Stock
Award Agreement (the “Agreement”) dated _________. Capitalized terms used herein
without definition shall have the meanings ascribed to them in the Plan.

 

With respect to the satisfaction of any and all withholding tax obligations that
may arise upon the vesting of the Restricted Stock and pursuant to Section 7
(Taxes) of the Agreement, the undersigned hereby voluntarily elects (please
choose one and initial on the space provided):

 

____ (i)

to have the Company withhold a number of shares of Common Stock otherwise
issuable or deliverable sufficient to cover the undersigned’s withholding tax
obligations in connection with the vesting of the Restricted Stock subject to
the Agreement, with the number of withheld shares determined based on the fair
market value as of the date preceding the vesting date.

 

____ (ii)

to withdraw the voluntary election dated _________ in connection with the
vesting of the Restricted Stock subject to the Agreement.

 

The undersigned understands that the Company may defer issuance and delivery of
Common Stock until all tax withholding requirements are satisfied.

 

The vesting of the Restricted Stock subject to the Agreement may at times occur
during a blackout period. In such an event, you would be unable to elect to have
shares of Common Stock withheld to cover withholding tax obligations. Thus,
consistent with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
where item (i) above is checked, this Tax Withholding Election Form serves as
your authorization to have the Company withhold a number of shares of Common
Stock otherwise issuable or deliverable sufficient to cover the undersigned’s
withholding tax obligations in connection with the vesting of the Restricted
Stock subject to the Agreement.

 

By executing this Tax Withholding Election Form, the undersigned represents and
warrants that as of the date hereof he/she is not aware of any material
nonpublic information with respect to the Company or any of its securities.

 

 

      [NAME]

 



110

 

 

